United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-1158
                        ___________________________

                             United States of America

                                      Plaintiff - Appellee

                                         v.

                                    Eric Grant

                                    Defendant - Appellant
                                  ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Springfield
                                  ____________

                         Submitted: September 20, 2021
                            Filed: December 2, 2021
                                 [Unpublished]
                                 ____________

Before KELLY, ERICKSON, and GRASZ, Circuit Judges.
                           ____________

PER CURIAM.

       Eric Grant, a civilly committed person, timely appeals the district court’s1
order revoking a grant of conditional release. We affirm.


      1
      The Honorable Douglas Harpool, United States District Judge for the
Western District of Missouri, adopting the report and recommendations of the
       In April 2013, Grant was committed to the custody of the Attorney General,
pursuant to 18 U.S.C. § 4246. In June 2018, Grant was conditionally released.
About a year later, the government requested the district court to issue an arrest
warrant for Grant, claiming he violated the conditions of his release. Specifically,
Grant broke curfew, failed to consistently participate in his mental health program,
and used cocaine. The government thus sought revocation of Grant’s conditional
release under § 4246(f). 2

       Prior to an evidentiary hearing on revocation, Grant moved for an independent
mental examination under 18 U.S.C. § 4246 and 18 U.S.C. § 4247(b) and (d) to
determine whether his continued release would “create a substantial risk of bodily
injury to another person or serious damage to the property of another.” Grant argued
that in a proceeding to revoke a conditional release term under § 4246(f), he has a
clear statutory right to litigate his present mental state. The district court found by a
preponderance of the evidence that Grant violated the terms of his release.
Therefore, the district court denied his motion. After the evidentiary hearing, the
district court revoked his conditional release.

       Grant appeals, arguing the district court’s refusal to order a mental health
examination before revoking the conditional release violated his statutory rights
under § 4246(f) and § 4247(d) and his Fifth Amendment right to due process. But,
as Grant concedes, our recent decision in United States v. Spann, 984 F.3d 711 (8th
Cir.), cert. denied, 141 S. Ct. 2655 (2021), directly resolves the issue against him.
Spann held a district court need not order a new mental examination before
revocation of conditional release if a violation of the conditions of release occurred.
See id. at 714-15. We therefore hold that given the uncontested violations of the


Honorable David P. Rush, United States Magistrate Judge for the Western District
of Missouri.
      2
       18 U.S.C. § 4246(f) outlines the criteria necessary to revoke conditional
discharge.
                                      -2-
conditions of his release, the district court did not err in denying a new mental
examination and did not deprive Grant of due process or violate § 4246(f). The
judgment is affirmed.
                       ______________________________




                                       -3-